Citation Nr: 1123112	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-45 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh





INTRODUCTION

The Veteran served on active duty from August 1967 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran seeks to reopen a claim for service connection of a left knee disorder.  In February 2009, he was informed that he needed to submit new and material evidence in order to have his claim reopened.  He responded in February 2009 with an assertion that treatment he received at two VA medical centers may provide the necessary new and material evidence.  Specifically, he reported that he received treatment at the VA medical centers in Las Vegas, Nevada and San Diego, California.  He did not specify a particular range of dates.  There is also a March 2008 letter from the Rome VA Medical Center (VAMC) indicating that the Veteran recently had x-rays taken of his knee.  Aside from treatment notes from the Atlanta VAMC, dated in November and December 2008, there is no indication of any attempt to obtain these records thus far.  

The duty to assist requires that VA obtain these potentially relevant records, which are within the custody of the government.  38 C.F.R. § 3.159.  The identified VA records must therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all inpatient and outpatient treatment records pertaining to the Veteran's left knee disability from the VA medical centers in Rome, Las Vegas, and San Diego.  Any negative response should be noted in the file.

2. The RO should then readjudicate the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for left knee disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

